— Carpinello, J.
Appeal from an order of the Family Court of Saratoga County (Hall, J.), entered September 28, 2007, which, among other things, granted petitioner’s application, in a proceeding pursuant to Family Ct Act article 6, to modify a prior order of visitation.
By order entered September 28, 2007, Family Court, among other things, granted petitioner’s application to terminate the therapeutic visitation/parenting time between respondent and the parties’ two sons. That order was entered upon consent and resolved various petitions then pending between the parties. This appeal by petitioner ensued.
Petitioner’s counsel seeks to be relieved of her assignment upon the ground that there are no nonfrivolous issues to be pursued on appeal (see Anders v California, 386 US 738 [1967]; Matter of Green v Keough, 32 AD3d 591 [2006]). The Law Guardian agrees with petitioner’s counsel. Inasmuch as the underlying appeal was taken from an order entered upon consent, the appeal is dismissed and, accordingly, counsel’s application to be relieved of her assignment is granted (see Matter of Michael OO., 53 AD3d 709 [2008]; Matter of Dana XX., 28 AD3d 1025 [2006]).
Cardona, EJ., Spain, Malone Jr. and Stein, JJ., concur. Ordered that the appeal is dismissed, without costs, and application to be relieved of assignment granted.